1. "In an act to regulate and prescribe certain matters of review procedure and practice in the courts of this State, approved August 21, 1911 (Acts 1911, p. 149), it is declared that no judgment of a trial court in a criminal case shall be reversed by the Supreme Court or the Court of Appeals for lack of proof of venue, save where the particular point has been specifically raised by a ground of the original or amended motion for a new trial. In the present case the particular point, that there was no proof of venue of the crime alleged to have been committed, was not raised by any ground of the original or amended motion." Marshman v. State, 138 Ga. 864 (2) (  76 S.E. 572); Fowler v. State, 189 Ga. 733, 736 (8 S.E.2d 77); Faulk
v. State, 56 Ga. App. 13 (192 S.E. 79).
2. In the instant case the lack of proof of venue was not specifically raised by any ground of the motion for new trial, and therefore that question is not presented to this court. The general and special grounds of the motion are not argued or insisted on in the brief of counsel for the plaintiff in error, and are therefore treated as abandoned.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.
                         DECIDED JANUARY 20, 1941.